DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference feature 31 (workpiece support surface) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference feature 50 is called a workpiece support assembly throughout the specification however, reference 50 is called a machine tool in the specification on page 23 line 13.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations: support body mounting means for detachable mounting on the work piece support assembly found in claim 1. Support for support body mounting means is found in the detailed description section of the specification in page 29, lines 17 - 25. Where corresponding structure is described as bearing components 75A, 75B of transport bearing 75. The connectors or retaining screws 62A, 62B, axle beams 161 form 75A. Connector 62A passes through a bearing seat 64, connector 62B through a guidelink 63 of support body 70. Guidelink 63 and the bearing seat 64 form bearing components 75B of the transport bearing 75. Also found in claim 1 by means of supporting body fixing means and by means of stop body fixing means which are described as identical (page 30 line 24). Support for by means of supporting body fixing means and means of stop body fixing means are found in the detailed description section of the specification in page 30, lines 26 – 30, and page 31, lines 1 - 19. Where corresponding structure is described as a retaining body 67, in particular a retaining screw, an axle beam 67, an operating handle 69, clamp body 140, Clamp body 140 comprises a screw mounting 141 axle beam 68 of retaining body 66 a base section 142, Base section 142 lateral reinforcing legs 142 Rear engagement contours 145 longitudinal end regions 144 of base section 142, namely on side legs 146. Side legs 146 and reinforcing legs 143 Rear engagement contours 145 guide seats 77 of support body 70.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 - 12, 17, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 12 recite the limitation "The transverse stop bearing" in claim 2.  There is insufficient antecedent basis for this limitation in the claim, or the claim to which they depend, claim 1.

Regarding claim 11, the phrase in the manner of a compound slide rest renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by in the manner of), thereby rendering the scope of the claim unascertainable.  The specification does not provide a definition for compound slide rest. See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation on at least one side, and the claim also recites preferably on opposite sides which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 30 contains the terminology a circumferential contour adapted to an outer circumferential contour of the machine tool. Figure 1 shows transverse stop body reference 290 in phantom view with circumferential contour 298 not adapted to an outer circumferential contour of the machine tool, specifically machine table 30 about pivot axis S1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 38 – 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 38 & 40 depend upon claim 1 however, they do not further limit claim 1. Claim 39 depends upon claim 38 however, claim 38 does not further limit claim 1 as stated above.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-29, 31-34, 36, 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (US5644964A).
Regarding claim 1, Price discloses a workpiece clamping mechanism for securing a workpiece proximate a power tool on a work surface comprising:
A supplementary support assembly for a workpiece support assembly (Figure 1 reference 20) of a semi-stationary machine tool (figure 1 reference 10),
a workpiece support body (figure 1 reference 22) of the workpiece support assembly has a base supporting surface ( figures 1 & 3 reference 22) which is substantially horizontal during use for 
the supplementary support assembly (fig, 3 reference 50) has a supplementary supporting surface (fig. 3 reference 24) and a support body (fig. 3 reference 70) with support body mounting means (42, 43, 45, 72-74) for detachable mounting on the workpiece support assembly (figure 1 reference 20), (column 5 lines 49-54)
when the supplementary support assembly is mounted on the workpiece support assembly, the supplementary supporting surface is at least substantially aligned with the base supporting surface (figure 1 shows substantial alignment),
the supplementary support assembly further comprising a supporting body (figures 1 & 3 reference 24) which is mounted by means of a support body bearing comprising a sliding bearing (figure 3 reference 25) and/or a pivoting bearing on the support body to be movable between at least two different positions relative to the base supporting surface and can be detachably fixed on the support body in the relative positions by means of supporting body fixing means (figure 3 reference 75, column 5 lines 44 - 54)
wherein the supporting body comprises the supplementary supporting surface (surface of reference 24) and/or forms a mounting base for a transverse stop body (figure 3 reference 60) which can be detachably mounted on the supporting body by means of stop body fixing means (figure 3 references 78, 80, 81) and has at least one transverse stop face (figure 1 & 3 reference 28b) which is at an angle to the supplementary supporting surface (column 4 lines 20 - 25).
Regarding claim 2, Price discloses all the limitations of claim 1 above and further discloses:
the supporting body has at least one transverse stop face (figure 1 reference 28b), which is arranged in a stationary manner on the supporting body and is at an angle to the supplementary supporting surface (column 4 lines 20 - 21)
Regarding claim 3, Price discloses all the limitations of claim 1 above and further discloses:
the transverse stop body is movably mounted on the supporting body by means of a transverse stop bearing comprising a pivoting bearing and/or a sliding bearing (pivoting bearing figure 3 reference 65 into figure 3 references 82 via 82a forms a pivot, column 7 line 61 – 63, and sliding bearing figure 1 references 78, 80, 81 column 6 lines 24 - 26).
Regarding claim 4, Price discloses all the limitations of claim 3 above and further discloses:
the transverse stop bearing has a first guide component arranged on the supporting body (figure 3 references 78, 80, 82) and a second guide component arranged on the transverse stop body, wherein one guide component of which is a guide seat (reference 80 sliding, reference 82 pivoting), in particular a guide link or guide slot, in which a guide projection (reference 80 sliding, reference 65 pivoting) of the other guide component engages and on which the guide projection (reference 80 sliding, reference 65 pivoting) is guided.
Regarding claim 5, Price discloses all the limitations of claim 4 above and further discloses:
at least one of the guide components comprises or forms a clamping body, which comprises or forms stop body fixing means (figure 3 reference 81), wherein the transverse stop body can be clamped to the supporting body by means of the clamping body (reference 80 clamped to reference 78 column 6 lines 28 - 30).
Regarding claim 6, Price discloses all the limitations of claim 4 above and further discloses:
the guide seat has a longitudinal shape and the guide projection (figure 3 reference 78) is mounted in the guide seat so as to be longitudinally displaceable along a sliding axis (figure 3 reference 80, column 6 lines 24 - 26).
Regarding claim 7, Price discloses all the limitations of claim 6 above and further discloses:
the guide projection (figure 3 reference 65) is rotatably mounted on the guide seat (figure 3 reference 82).
Regarding claim 8, Price discloses all the limitations of claim 4 above and further discloses:
the guide seat (figure 3 reference 82) extends transversely or parallel to at least one transverse stop face (figure 3 reference 61 has front rounded face which travels parallel with respect to figure 3 reference 65 within figure 3 reference 82a) of the transverse stop body and/or between opposite transverse stop faces of the transverse stop  body, so that the transverse stop face is adjustable along the sliding axis of the guide seat (figure 3 references 82 & 83, column 6 lines 54 - 57) relative to the supporting body.
Regarding claim 9, Price discloses all the limitations of claim 8 above and further discloses:
the guide seat (figure 3 reference 82) extends between transverse stop faces (each end of figure 3 reference 80) provided on opposite sides of the transverse stop body, wherein the guide seat (figure 3 reference 80) has a greater distance to one transverse stop face than to the other transverse stop face (figure 3 shows reference 82 mounted closer to the left end of reference figure 3 reference 80 than to the right end of reference 80).
Regarding claim 10, Price discloses all the limitations of claim 2 above and further discloses:
the transverse stop bearing (figure 3 reference 65 & 82a pivoting bearing, figure 3 references 78, 80, 81 sliding bearing) and the supporting body bearing (figure 3 references 25 & 75) have at least two different degrees of freedom of movement (Figure 3 reference 72 contains elongated feature figure 3 reference 76 allowing figure 3 reference 72 to move perpendicularly with respect to sliding feature figure 3 reference 25).
Regarding claim 11, Price discloses all the limitations of claim 2 above and further discloses:
the supporting body and the transverse stop body are mounted in the manner of a compound slide rest with respect to the support body (figure 3 reference 24 is mounted in between figure 3 reference 72 (of reference 70) and figure 3 reference 60. These features form a compound slide rest allowing for two degrees of movement).
Regarding claim 13, Price discloses all the limitations of claim 1 above and further discloses:
the transverse stop body is mounted with respect to the support body by means of the supporting body so as to be telescopic with respect to at least one telescopic axis (figure 3 reference 80 slidable reference 80 on reference 78, column 6 lines 19 – 21).
Regarding claim 14, Price discloses all the limitations of claim 1 above and further discloses:
the supporting body fixing means (figure 3 references 42, 43, 45, 72-74) are at least partially formed by the stop body fixing means (figure 3 references 78 & 81 in which reference 72 & 78 are fixed to figure 3 reference 70. Figure 3 reference 81 provides stop body fixing means on figure 3 reference 78).
Regarding claim 15, Price discloses all the limitations of claim 1 above and further discloses:
at least one retaining body (figure 3 reference 81 T-bolt) and/or actuating body of the stop body fixing means (figure 3 reference 81) is provided and/or configured for fixing the supporting body relative to the support body (figure 3 reference 81 provides fixing means for figure 3 reference 60 relative to figure 3 reference 24 by allowing for adjustment along figure 3 reference 78).
Regarding claim 16, Price discloses all the limitations of claim 1 above and further discloses:
the supporting body can be clamped in a sandwich-like manner between the support body and the transverse stop body (figure 3 reference 24 is clamped between figure 3 reference 72 of figure 3 reference 70 and figure 3 reference 61 of figure 3 reference 60 when engaged as shown in figure 2).
Regarding claim 17, Price discloses all the limitations of claim 1 above and further discloses:
the supplementary supporting surface of the supporting body projects laterally in front of the support body on at least one side, preferably on opposite sides, in the sense of an enlargement of a total supporting surface formed by the base supporting surface and the supplementary supporting surface (Figure 1 reference 24 and figure 1 reference 22 project laterally in front of figure 1 reference 70).
Regarding claim 18, Price discloses all the limitations of claim 1 above and further discloses:

Regarding claim 19, Price discloses all the limitations of claim 18 above and further discloses:
the support body mounting means comprise at least one bearing component (figure 3 reference 75), and/or a bearing seat (figure 3 reference 76 of reference 72), of a transport bearing, by means of which the support body is mounted so as to be movable between the transport position and the use position with respect to the workpiece support assembly (in reference to figure 3, references 75 may be loosened and feature 72 may be turned angularly along elongated features 76 with respect to features 25 allowing feature 70 to be closer to features 20 & 24).
Regarding claim 20, Price discloses all the limitations of claim 1 above and further discloses:
at least one component of the supplementary support assembly, forms a fixing device for fixing at least one component of the workpiece support assembly in a position suitable for transport on the workpiece support body of the workpiece support assembly (in reference to figure 3, reference 60 clamped against surfaces references 28a and 28b of reference 24 using reference 90. Or components 80 and 60 could be removed from reference 70 for transport).
Regarding claim 21, Price discloses all the limitations of claim 20 above and further discloses:
at least one component of the workpiece support assembly is a support for supporting the workpiece support body, which is fixed or fixable by the component of the supplementary support 
Regarding claim 22, Price discloses all the limitations of claim 1 above and further discloses:
the support body bearing has two guide seats (figure 3 reference 25) which extend parallel to a sliding axis of the supporting body bearing and are spaced apart from one another transversely to the sliding axis and in which guide projections are guided parallel to the sliding axis (figure 3 guide projections fasteners reference 75. Also figure 3 reference 76 guide seats allow for guide projections reference 75 to be guided parallel to the sliding axis of reference 76).
Regarding claim 23, Price discloses the limitations of claim 1 above and further discloses:
 the pairs of guide seat and guide projection are arranged at opposite longitudinal side regions or edge regions of the support body (figure 3 shows references 75 and 76 opposite reference 70).
Regarding claim 24, Price discloses all the limitations of claim 1 above and further discloses:
the supporting body fixing means have at least one clamp body which can be clamped with one of the guide seats and/or have at least one rear engagement contour, which can be brought into rear engagement with one of the guide seats, such that the supporting body is held on the guide seat on all sides transversely to the sliding axis (figure 3 shows fixing means 75 head and nut engaged with reference 25 guide seats via reference 72).
Regarding claim 25, Price discloses all the limitations of claim 1 above and further discloses:
the support body fixing means are designed and/or provided for fixing the supporting body on opposite sides of the support body (figures 3 & 4 show reference 24 mounted on either side of reference 70. By turning reference feature 72 180°, reference 70 may be mounted on either side of reference 24).
Regarding claim 26, Price discloses all the limitations of claim 1 above and further discloses:

Regarding claim 27, Price discloses all the limitations of claim 1 above and further discloses:
the support body and/or the workpiece support body have a guide seat (figure 3 reference 78) with a retaining contour for rear engagement by a rear engagement contour and/or a sliding block (figure 3 reference 78 and guide seat 80 are cooperatively configured and rectangular in cross-section).
Regarding claim 28, Price discloses all the limitations of claim 1 above and further discloses:
the supporting body and/or the support body and/or the transverse stop body is plate- like (figure 3 reference 72 is plate-like).
Regarding claim 29, Price discloses all the limitations of claim 1 above and further discloses:
the supporting body and/or the support body and/or the transverse stop body has at least one opening (figure 3 reference 73) for the screwing of a body, in particular the workpiece, with the screw  provided with the supporting body or the support body or the transverse stop body and/or at least one retaining receptacle for a retaining body screwed into the workpiece or a support for the workpiece, in particular for a screw head (figures 3 & 4 show reference 73 which, when not engaged with figure 4 reference 42, may be used as an opening for retaining a body such as a screw or screw head).
Regarding claim 31, Price discloses all the limitations of claim 1 above and further discloses:
the supplementary support assembly is provided and/or designed for mounting on a longitudinal side (figure 1 reference 24), of the workpiece support assembly, in particular the workpiece support body (figure 1 reference 22), wherein the longitudinal side (long side reference 24) runs along a longitudinal extension of the workpiece support assembly (figure 1 reference 20) and is longer than a transverse side of the workpiece support assembly (figure 1 reference 20).
Regarding claim 32, Price discloses all the limitations of claim 1 above and further discloses:

Regarding claim 33, Price discloses all the limitations of claim 1 above and further discloses:
at least one transverse stop face (figure 3 reference 61) and/or the transverse stop body (figure 3 reference 60) is adjustable into a region on the base supporting surface and/or into a position supported on the base supporting surface (column 5 lines 10 - 13).
Regarding claim 34, Price discloses all the limitations of claim 1 above and further discloses:
the supporting body fixing means and/or the stop body fixing means for mounting the supporting body and the transverse stop body are provided and/or configured on opposite sides of the support body (figure 3 reference 72 could be mounted on either side of reference 24 as shown in figures 3 & 4).
Regarding claim 36, Price discloses all the limitations of claim 1 above and further discloses:
the support body, when the support body is mounted on the workpiece support assembly, projects laterally in a shelf-like manner laterally in front of the workpiece support assembly (figures 1 & 3 show the support body reference 70 extending laterally in front of the workpiece support assembly reference 22).
Regarding claim 38, Price discloses all the limitations of claim 38 as written in claim 1 above.
Regarding claim 39, Price discloses all the limitations of claims 1 & 38 listed above, and further discloses:

Regarding claim 40, Price discloses all the limitations of claim 40 as written in claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Price as applied to claim 1 above, and further in view of Young (US20020088327A1), herein referred to as Young.
Regarding claim 30, price discloses the limitations of claim 1, as described above, but does not disclose a transverse stop body or template for producing a transverse stop body.
Young, however, discloses an adjustment mechanism for a workpiece support surface comprising:
a transverse stop body or a template for producing a transverse stop body, which has a circumferential contour (Fig. 1 reference 114) adapted to an outer circumferential contour of the machine tool, comprising in particular a rounding (Fig. 1 reference 120) and/or a recess, and/or is provided and/or is configured for the connection of the supplementary support assembly to a further, supplementary support assembly.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide a transverse stop body with a particular rounding so that the cutting blade does not contact the cutting unit (paragraph [0057] lines 6 – 9) and for holding a workpiece against a workpiece guide, as taught by Young.     

Allowable Subject Matter
Claims 12, 35, 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Hsu (US20170095867A1, Hsu (US20160332321A1), Bergmann et al. (US20090095876A1, teach workpiece support. Each of Brewster et al. (US20160243631A1), Peot (US5201863A), Terpstra (US5181448A) teach miter saw tables and adapters. Chen et al. (US20160332321A1) teaches an auxiliary support device. Clark (US9056402B2) teaches a machinery support fence. Santa Ana (US9027450B1) teaches a work piece cutting apparatus. Koegel et al. (US8424434B2) teaches a universal fence for a power table saw. Talesky (US7156008B2) teaches a flip-. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG CROWELL BAKER whose telephone number is (571)272-7030.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.B./Examiner, Art Unit 3723  

                                                                                                                                                                                                      /JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723